Title: Thomas Jefferson to Thomas Eston Randolph, 21 June 1816
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello June 21. 16.
          
          In answer to the enquiry of yesterday, I think the that the proposition for Mann to serve on his half pay until a vacancy may entitle him to whole pay, may be very properly made to the Secretary of the navy either by Mann or yourself, on the reasonable ground of unwillingness to let him be idle, and a preference that he should be learning what is to be the business of his life. still, as they must act by
			 general rules, it may perhaps be declined. but there is no impropriety in the trial.
          On the subject of the flour for Oct. 1. I did not dream of your being obliged to purchase, because I knew I could deliver you my own crop in time, and shall be glad to do it as early as you will recieve on the condition of delivering equivalent flour, ground after the first frost, and delivered in November, or December as I should call for it. we shall probably get out  our whole crop in August, & can deliver it as it is got out if you will recieve it. Affectionately Yours
          Th: Jefferson
        